Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No. 333-146034 on Forms S-8 of our report dated August 30, 2011 relating to our audit of the financial statements of Smoky Market Foods, Inc. for the periods ending December 31, 2010 and December 31, 2009, which appear in this Annual Report on Form 10-K of Smoky Market Foods, Inc. for the year ended December 31, 2010. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada September 1, 2011
